Tom Glaze, Justice, concurring. I concur. While I would not affirm this case merely because a great variance exists between the testimony of the opposing parties and witnesses, I do agree that the appellants’ claim that they were keeping a proper lookout and using ordinary care is in conflict with the physical evidence. Because I cannot reconcile appellants’ story and that of their witness, Ms. Bock, with the physical evidence presented, I therefore cannot say the trial judge abused his discretion in ruling the jury verdict was clearly against the evidence.